


THIRD AMENDMENT TO MORTGAGE WAREHOUSING AGREEMENT
This Third Amendment to Mortgage Warehousing Agreement (“Third Amendment”) to
Mortgage Warehousing Agreement is made as of September 26, 2012, by and among
M/I Financial Corp. (“Borrower”), the Lenders (as defined below) and Comerica
Bank, as administrative agent for the Lenders (in such capacity, the “Agent”).
RECITALS
A.    Borrower entered into that certain Mortgage Warehousing Agreement (as
amended, restated or otherwise modified from time to time, the “Mortgage
Warehousing Agreement”) dated April 18, 2011, by and among the financial
institutions from time to time signatory thereto (each, individually, a
“Lender,” and any and all such financial institutions collectively the
“Lenders”), Agent and Borrower.
B.    Borrower has requested that Agent and the Lenders make certain amendments
to the Mortgage Warehousing Agreement and Agent and the Lenders are willing to
do so, but only on the terms and conditions set forth in this Third Amendment.
NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and Lenders agree as follows:
1.    Section 1.1 of the Mortgage Warehousing Agreement is amended to add the
following definitions:
“Change in Law” shall mean the occurrence, after the Effective Date, of any of
the following: (i) the adoption or introduction of, or any change in any
applicable law, treaty, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not applicable to any Lender or Agent on such
date, or (ii) any change in interpretation, administration or implementation of
any such law, treaty, rule or regulation by any Governmental Authority, or (iii)
the issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in law, treaty, rule,
regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) and all requests, rules, regulations,
guidelines, interpretations or directives promulgated thereunder or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or promulgated, and (z) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall each be deemed to be a "Change in Law", regardless of the date
enacted, adopted, issued or implemented.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any supranational bodies such as the
European Union or the European Central Bank).
2.
Section 6.1(e)(ii) of the Mortgage Warehousing Agreement is amended and restated
in its entirety as follows:

“(ii) the aggregate principal amount of all such Funded Debt (such amounts to
include the aggregate commitments applicable to such Funded Debt) at any one
time outstanding plus the Revolving Credit Aggregate Commitment hereunder, shall
not exceed $100,000,000;”
3.
Section 9.3 of the Mortgage Warehousing Agreement is amended to delete the
words:

“If, after the date of this Agreement, the adoption or introduction of, or any
change in, any applicable law, rule or regulation or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective LIBOR Lending Offices) with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency”
and replace them with:
“If any Change in Law”
4.
Section 9.4(a) of the Mortgage Warehousing Agreement is amended to delete the
words:

“(a)    If, after the Effective Date, the adoption or introduction of, or any
change in any applicable law, treaty, rule or regulation (whether domestic or
foreign) now or hereafter in effect and whether or not presently applicable to
any Lender or Agent, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Lender or Agent with any guideline, request or
directive of any such authority (whether or not having the force of law),
including any risk based capital guidelines”
and replace them with:
“If any Change in Law”
5.
Section 9.4(b) of the Mortgage Warehousing Agreement is amended and restated in
its entirety as follows:

“(b)    Notwithstanding the foregoing, however, Borrower shall not be required
to pay any increased costs under Sections 9.3 or 9.4 for any period ending prior
to the date that is 180 days prior to the making of a Lender’s initial request
for such additional amounts (provided that this provision will not apply to any
increased costs resulting from a Change in Law of the type referred to in
clauses (x), (y) or (z) of the definition thereof), unless the applicable Change
in Law is effective retroactively to a date more than 180 days prior to the date
of such request, in which case a Lender’s request for such additional amounts
relating to the period more than 180 days prior to the making of the request
must be given not more than 180 days after such Lender becomes aware of the
applicable Change in Law resulting in such increased costs.”


6.
This Third Amendment shall become effective (according to the terms hereof) on
the date (the “Third Amendment Effective Date”) that the following conditions
have been fully satisfied:

(a)
Agent shall have received via facsimile or other form of electronic delivery
(followed by the prompt delivery of original signatures) counterpart originals
of this Third Amendment, in each case duly executed and delivered by the Agent,
Borrower and the Lenders.

(b)
Borrower shall have paid to the Agent all fees or amounts, if any, that are due
and owing to the Agent as of the Third Amendment Effective Date.

7.
Borrower and each of the undersigned hereby represents and warrants that, after
giving effect to the amendments to the Mortgage Warehousing Agreement contained
herein, (a) the execution and delivery of this Third Amendment are within such
party’s corporate powers, have been duly authorized, are not in contravention of
law or the terms of its organizational documents, and except as have been
previously obtained do not require the consent or approval, material to the
amendments contemplated in this Third Amendment, of any governmental body,
agency or authority, and this Third Amendment and the Mortgage Warehousing
Agreement (as amended herein) will constitute the valid and binding obligations
of such undersigned party, enforceable in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (whether enforcement is
sought in a proceeding in equity or at law), (b) the representations and
warranties set forth in Article 4 of the Mortgage Warehousing Agreement are true
and correct in all material respects on and as of the date hereof (other than
any representation or warranty that expressly speaks only as of a certain date),
and (c) as of the Third Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing.

8.
Borrower and Lenders each hereby ratify and confirm their respective obligations
under the Mortgage Warehousing Agreement, as amended by this Third Amendment and
agree that the Mortgage Warehousing Agreement hereby remains in full force and
effect after giving effect to this Third Amendment and that, upon such
effectiveness, all references in such Loan Documents to the “Mortgage
Warehousing Agreement” shall be references to the Mortgage Warehousing Agreement
as amended by this Third Amendment.

9.
Except as specifically set forth above, this Third Amendment shall not be deemed
to amend or alter in any respect the terms and conditions of the Mortgage
Warehousing Agreement or any of the Notes issued thereunder, or to constitute a
waiver by the Lenders or Agent of any right or remedy under or a consent to any
transaction not meeting the terms and conditions of the Mortgage Warehousing
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents.

10.
Unless otherwise defined to the contrary herein, all capitalized terms used in
this Third Amendment shall have the meaning set forth in the Mortgage
Warehousing Agreement.

11.
This Third Amendment may be executed in counterpart in accordance with Section
11.9 of the Mortgage Warehousing Agreement.

12.
This Third Amendment shall be construed in accordance with and governed by the
laws of the State of Michigan, without giving effect to principles of conflict
of laws.

13.
As a condition of the above amendments and waiver, Borrower waives, discharges,
and forever releases Agent, Lenders and their respective employees, officers,
directors, attorneys, stockholders and successors and assigns, from and of any
and all claims, causes of action, allegations or assertions known to Borrower
that Borrower has or may have had at any time up through, and including, the
date of this Third Amendment, against any or all of the foregoing in connection
with the Mortgage Warehousing Agreement, including the Third Amendment thereto
regardless of whether any such claims, causes of action, allegations or
assertions arose as a result of Agent’s or such Lender’s actions or omissions.

[remainder of page intentionally left blank]
IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this Third
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.
M/I FINANCIAL CORP.




By:                         
Name:                     
Title:                         




COMERICA BANK, as Agent and a Lender




By:                         
Name:                     
Title:                         






THE HUNTINGTON NATIONAL BANK, as a Lender




By:                         
Name:                     
Title:                         





Detroit_1221044_3